Citation Nr: 0910513	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDING OF FACT

The Veteran does not have occupational and social impairment 
with reduced reliability and productivity caused by PTSD.


CONCLUSION OF LAW

The criteria for a higher rating for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.

With regard to the Veteran's PTSD, his original claim was 
received in March 2002.  The RO initially denied the claim, 
twice, yet the RO later issued a rating decision in May 2007 
granting service connection for PTSD with a disability rating 
of 30 percent.  The Veteran contends that he warrants an 
initial rating higher than 30 percent.

Under the rating schedule, a 30 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Veteran underwent a VA psychiatric evaluation in January 
2007.  The Veteran described experiencing difficulty sleeping 
and fighting in his sleep.  He reported having nightmares 
about three times a week.  He reported preferring isolation 
to social contact, including his marital relationship.  The 
Veteran described having difficulty concentrating and 
focusing, with a bad memory.

Upon a mental status examination, the examiner noted that the 
Veteran was logical, coherent, and relevant.  The examiner 
found the Veteran to be overall mentally intact and 
cooperative.  The Veteran displayed good reasoning.  The 
Veteran reported anxiety, panic attacks, depression with 
crying spells, and insomnia.  The Veteran denied 
hallucinatory experiences.  The examiner diagnosed mild to 
moderate PTSD, with a Global Assessment of Functioning score 
of 60.

Based upon the results of this VA examination, the RO granted 
an initial disability evaluation of 30 percent.  

The Veteran was afforded another VA psychiatric examination 
in February 2008, pursuant to statements indicating that his 
symptoms had worsened.  The Veteran stated to the examiner 
that he was not receiving treatment by way of counseling or 
medication.  He described maintaining a poor relationship 
with his wife, noting that he isolates himself and avoids 
social functions.  The Veteran reported having nightmares two 
to three times per week, as well as short term memory 
problems and some insomnia.  He stated that he has no social 
life yet added that he has one fishing buddy.  The examiner 
noted that the Veteran seemed able to engage in a normal 
range and variety of activities of daily living without 
interruption of his typical daily routine.  The Veteran 
stated that he had not worked for the prior two years due to 
orthopedic problems.

Upon mental examination, the Veteran's thought processes were 
logical, coherent, and relevant.  His speech was well 
understood, he was well-oriented, and he displayed good 
social skills.  His affect was spontaneous, reasoning was 
good, and verbal comprehension was good.  The Veteran 
reported anxiety, panic attacks, and depression.  The 
examiner found that he had no significant behavior problems.

The examiner stated, "It is this examiner's opinion that 
this individual's condition is no worse than his current 
rating by the VA and certainly no worse than he has been 
examined to be in the past."  The examiner opined that the 
Veteran "has never had any really severe symptoms of 
emotional distress."  The examiner than stated, "It is this 
examiner's opinion that this individual experiences very mild 
functional impairment."  Such a report clearly provides 
evidence against this claim. 

The Board finds these two reports to, overall, provide 
evidence against this claim, failing to indicate that the 50 
percent criteria has been met and indicating the mild to 
moderate nature of the PTSD.   

In addition to the VA examinations, the evidence includes VA 
medical records and private records that report mental health 
treatment for PTSD through 2006.  The records describe 
symptoms and diagnoses of PTSD largely similar to the VA 
authorized examinations, which the Board finds provides more 
evidence against this claim.

Simply stated, the Veteran's symptoms do not merit a higher 
rating of 50 percent according to the schedular criteria.  
The Veteran does not display, for example, circumstantial, 
circumlocutory or stereotyped speech.  Nor does he display 
impairment of short- and long-term memory such as retention 
of only highly learned material, forgetting to complete 
tasks.  There is also no evidence of impaired judgment, 
impaired abstract thinking, or difficulty in understanding 
complex commands.  The Veteran has stated that, prior to his 
current long-term disability from employment, he never had 
problems throughout his career or maintaining effective work 
relationships, and he never missed work due to his 
psychological difficulties.  

The Veteran does isolate himself and has some difficulty 
maintaining many social relationships, according to several 
statements submitted by family members.  However, without the 
rating criteria's cognitive difficulties, these symptoms do 
not warrant an increase to the 50 percent evaluation.  
Overall, the Board finds that the Veteran's symptoms of PTSD 
more closely match the 30 percent schedular criteria.  Simply 
stated, without taking into consideration these problems, the 
current  evaluation could not be justified.

The Board must find that the post-service treatment records, 
as a whole, provide evidence against this claim, failing to 
indicate a basis to grant a higher evaluation. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met at any time to warrant a staged 
rating for PTSD.  Simply stated, the Board does not find 
evidence that the Veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day the Veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The record indicates that the Veteran does 
not work, however, the record, in particular records from the 
Social Security Administration, clearly indicate that it is 
not PTSD that has caused this unemployment.  The SSA decision 
of February 2008 cites the Veteran's neck disability as the 
basis for the decision.  The SSA records clearly indicate the 
neck problem to be the Veteran's primary problem.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 30 percent for 
PTSD.  38 C.F.R. § 4.3.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June and December 2002 that fully 
addressed all three notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records 
from Dr. "B.".  The appellant was afforded VA medical 
examinations in January 2007 and February 2008.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


